Citation Nr: 0515208	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-35 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from May 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2005, the appellant 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  


REMAND

At the April 2005 video conference hearing, the appellant 
testified that his PTSD had gotten much worse since the last 
official VA examination in December 2002.  For this reason, 
the Board believes that a current VA examination is warranted 
in this case.  

The appellant also testified that he was awarded Social 
Security disability benefits in 1996 based upon his PTSD, and 
these records may be relevant to the present claim.  They are 
certainly relevant to an inextricably intertwined issue 
concerning the appellant's entitlement to a total disability 
rating based upon individual unemployability (TDIU) which his 
testimony at the April 2005 video conference also raises.  

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. for the 
following actions:  

1.  The veteran should be provided the 
appropriate form to claim entitlement to 
a TDIU.  He should be requested to 
complete and return the form if he 
believes that he is entitled to this 
benefit.  

2.  The AMC or the RO issue a letter to 
the appellant providing him with the 
notice required under 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) pertaining to 
the PTSD claim, to include notice that 
the appellant should submit any pertinent 
evidence in his possession.  

3.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  In any event, 
the AMC or the RO should obtain copies of 
all VA psychiatric treatment records 
pertaining to the appellant and dating 
after November 2003.  

4.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

5.  The RO should also obtain a copy of 
the Social Security Administration 
decision awarding the veteran disability 
records, as well as a copy of the records 
upon which the award was based.  

6.  Then, the appellant should be 
scheduled for a VA psychiatric 
examination to determine the current 
degree of severity of his service-
connected PTSD.  Any indicated studies 
must be performed, and the claims file 
must be made available to and reviewed by 
the examiner.  The examination report 
should reflect that the claims file was 
reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected PTSD.  

The examiner should also provide an 
opinion concerning the current 
degree of social and occupational 
impairment resulting from the 
service-connected PTSD, to include 
whether it renders the appellant 
unemployable.  In addition, the 
examiner should provide a Global 
Assessment of Functioning (GAF) 
score with an explanation of the 
significance of the score assigned.  

If the veteran is found to have any 
other chronic acquired psychiatric 
disorder, such as the Mood Disorder 
noted on the most recent VA 
examination, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to the veteran's active 
service or to a service-connected 
disability.  

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any non service-connected 
psychiatric disorders found to be 
present.  

The rationale for all opinions 
expressed must also be provided by 
the examiner.  

7.  The RO should also undertake any 
other development it determines to be 
warranted concerning the issue currently 
on appeal and the claim seeking a TDIU.  

8.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis.  

9.  The AMC or the RO should also 
adjudicate the claim seeking a TDIU, if 
appropriate, and inform the veteran of 
his appellate rights with respect to this 
decision 

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at one time.  
The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




